Exhibit 10.1
(GLOBAL INDUSTRIES, LTD. LOGO) [h69811ah6981101.gif]
February 22, 2010
Mr. John B. Reed, Jr.
 
Houston, Texas 77007
     Re:     Employment as Chief Executive Officer
Dear John:
     I am writing to formalize our offer to join Global Industries, Ltd.
(“Global” or “the Company”) as its Chief Executive Officer. In this position,
you will report to the Board of Directors of Global Industries, Ltd. (“the
Board”). Assuming you accept this employment offer, you will be appointed as a
member of the Board of Directors of the Company effective when you commence
employment. As agreed, you will commence employment with Global on March 2,
2010. Terms and conditions of your employment will be as outlined below.
A. Standard Compensation
     1. Base Compensation
     In your position as Chief Executive Officer, your base annual salary will
be $750,000. At Global, salary payments are made twice per month. At Global,
Base Compensation is reviewed annually by the Compensation Committee.
     2. Annual Bonus Incentive Plan
     As an executive of the Company, you will be eligible for participation in
an Annual Bonus Incentive Plan (“Bonus Plan”). For 2010, your target-level
participation in the Bonus Plan will be one hundred (100%) percent of your base
salary if performance goals are achieved at the Target level. Achievement of
goals at the Maximum level will result in an award of up to 200% with Threshold
performance set at 50% of the Target. Bonus Plan for 2010 will be established by
the Compensation Committee at its meeting on February 24, 2010. Payment of this
bonus will be in Global common stock.
     3. Equity Awards
     As an executive with the Company, you are eligible for awards of
stock-based compensation. Generally, such awards are made in February following
approval by the Board of Directors. While the number of shares granted and the
components of our equity award program may vary, our annual program for 2010
consists of performance shares earned based upon results versus goals over a
two-year performance cycle. However, as you start your Chief Executive
Initials                     
11490 Westheimer • Suite 400 • Houston, Texas 77077 • (281) 529-7979 • Fax #
(281) 529-7980

 



--------------------------------------------------------------------------------



 



     
Mr. John B. Reed, Jr.
February 17, 2010
Page 2
  (GLOBAL INDUSTRIES, LTD. LOGO) [h69811ah6981102.gif]

Officer position with the Company, a special equity-based Employment Incentive
award consisting of Restricted Stock and Stock Options has been approved by the
Board. (Details of the Employment Incentive award are outlined below.) Assuming
that the Board follows prior practice, you can anticipate another regular equity
award in February 2011.
     Effective on the date you commence employment, you will be granted a Target
of 200,000 Performance Units. The number of shares that you may earn under the
Performance Unit award will depend on actual results compared to performance
goals that will be established by the Compensation Committee at its meeting on
February 24, 2010. All members of Global’s management team will have the same
performance goals. The award has three basic performance levels: threshold,
target and maximum. Based on the actual performance against the goals, your
actual award can range from zero to 200%. Of course, if the threshold level of
performance is not achieved you will not have earned any shares of stock and the
award will expire.
     4. Benefits
     The Company offers a variety of employee benefits designed to protect you
and your dependants from financial loss due to sickness, disability or death. A
summary of executive level benefits is attached. Our most current informational
brochure on benefits will be forwarded to your attention.
     5. Paid Time Off (PTO)
     Twenty (20) days per year. Paid time off covers all excused absences from
work such as vacation and/or absence due to illness. PTO does not apply to
holidays, jury duty, military leave, or funeral leave.
     6. Automotive Allowance
     You will receive an allowance of $1,000 per month to defray automotive
expenses.
B. Employment Incentive
     1. Restricted Shares
     Effective on the date you commence employment, you will be awarded 200,000
restricted shares of Company stock. Assuming your continued employment with the
Company, fifty (50%) percent of these shares will vest on the third anniversary
of your employment with the remaining fifty (50%) percent vesting on the fifth
year after you begin service as Chief Executive Officer. A stock agreement will
be forwarded to you shortly after you have commenced employment with the
Company.
Initials                     

 



--------------------------------------------------------------------------------



 



     
Mr. John B. Reed, Jr.
February 17, 2010
Page 3
  (GLOBAL INDUSTRIES, LTD. LOGO) [h69811ah6981102.gif]

     2. Stock Options
     Effective on the date you commence employment, you will be granted options
to purchase 150,000 shares of Global common stock at the closing market price on
that date. Subject to your continued employment, the options are valid for ten
(10) years, taxable when executed with 33% annual vesting over three (3) years
per the terms and conditions of the Stock Option Agreement. A Stock Option
Agreement detailing its terms and conditions will be forwarded to you shortly
after you have commenced employment with the Company.
C. Termination Without Cause or by Mutual Agreement
     In the event your employment as Chief Executive Officer is terminated a) by
the Company without Cause or b) by Mutual Agreement, you will receive a payment
from the Company equal to your base annual salary effective on the date of
termination provided you remain available to the Company for up to ninety
(90) days to ensure a smooth transition of your duties as Chief Executive
Officer (the “Transition Period”) and execution of an appropriate mutual waiver
and release by both parties. During the Transition Period, you will be expected
to perform such duties as may be assigned to you by the Board to ensure that
your departure does not adversely impact the Company. While it is recognized
that you may not be working full-time during the Transition Period, you will
remain on full salary and be eligible for normal benefits.
     In addition, in the event you are involuntarily terminated by the Company
without Cause or if your termination is by Mutual Agreement and this termination
occurs more than one-year after you commence active employment with Global, all
unvested stock options and restricted shares granted to you as an Employment
Incentive shall immediately vest in full and all restrictions therein shall
lapse on the effective date of termination. Stock options will then remain
available for exercise for up to one (1) year from the date of termination
unless scheduled to expire earlier.
     Any payments and stock awards shall be made within thirty (30) days of the
date of termination. Notwithstanding any provision of this Agreement to the
contrary, if at the time of your termination of employment, you are a “specified
employee” as defined in Section 409A, then to the extent that any payment to you
under this Agreement would constitute a deferral of compensation for purposes of
Section 409A, payments of such amounts to which you would otherwise be entitled
during the six month period following your termination of employment will be
accumulated and paid in a lump sum on the first day of the seventh month after
the date of your termination of employment. This section shall apply only to the
extent required to avoid your incurrence of any additional tax or interest under
Section 409A.
     As used in this paragraph, the term “Cause” shall mean that you (a) have
engaged in gross negligence or willful misconduct which causes or could
reasonably be expected to be materially injurious to Global or any of its
affiliates; (b) have willfully refused without proper legal reason to perform
the duties and responsibilities assigned to you by the Board (other than as a
result of disability) and such refusal continues for five (5) business days
after written demand
Initials                     

 



--------------------------------------------------------------------------------



 



     
Mr. John B. Reed, Jr.
February 17, 2010
Page 4
  (GLOBAL INDUSTRIES, LTD. LOGO) [h69811ah6981102.gif]

to you for performance (specifying the manner in which you have willfully failed
to perform) from the Board; (c) have materially breached any corporate policy,
including substance abuse policies, ethics policies or any code of conduct
maintained and established by the Company in writing that is applicable to the
Company’s executives and such breach is incapable of being cured or remains
uncured by you for five (5) business days after written notice to you of the
breach; (d) have willfully engaged in conduct that you know or should have known
is materially injurious to Global or any of its affiliates, including fraud or
misappropriation; or (e) have been convicted of a misdemeanor involving moral
turpitude (which shall not in any event include any offense involving operation
of a motor vehicle) or a felony; provided that no act or failure to act by you
shall be considered “willful” unless done or omitted to be done by you without a
reasonable belief that your action or omission was in or not opposed to the best
interest of the Company.
     As used in the paragraph, the term “Mutual Agreement” shall mean a written
agreement between you and Global’s Board of Directors under which a) you agree
to resign from employment with the Company; b) the Board agrees to accept such
resignation; and c) the parties agree in writing to such other terms and
conditions as deemed acceptable at that time.
D. Change-In-Control Agreement
     As a senior executive, you will be provided a Change-In-Control Agreement
in a standard format as approved by the Board of Directors. A copy is attached.
     Pursuant to this Agreement, in the event of a Change-In-Control
transaction, all outstanding stock options and restricted shares will vest
immediately and performance share units will be deemed earned at the Target
level. In addition, if your employment is terminated without cause or you resign
with good reason following a Change-In-Control, you will receive a lump sum
payment equal to three (3) times your base salary and target bonus as well as
other benefits as outlined in the agreement. Please review the attached
agreement for additional details.
E. Stock Ownership Guidelines
     The Compensation Committee of the Board of Directors has implemented share
ownership guidelines for all Executives. These new ownership guidelines require
that all Executives hold at least five (5) times their annual base salary in
market value (i.e., number of shares times stock price) of Global Industries
stock within five (5) years. The Board believes this share ownership guideline
will visibly link executive fortunes with those of shareholders of the long
term. In order to assist you in reaching the targeted level of ownership, the
Board has included the following in their definition of shares owned: shares
held outright and unvested Restricted stock. Please contact Dave Sheil, Senior
Vice President, Human Resources for further information regarding your specific
guideline.
Initials                     

 



--------------------------------------------------------------------------------



 



     
Mr. John B. Reed, Jr.
February 17, 2010
Page 5
  (GLOBAL INDUSTRIES, LTD. LOGO) [h69811ah6981102.gif]

F. D&O Insurance
     As an executive of the Company, the Company shall provide and you shall
benefit from and participate in, to the fullest extent permitted by law,
directors and officers insurance policies of the Company, the cost of which
shall be borne by the Company. The Company shall cause such insurance policies
to be maintained for such period following the termination of your employment as
may be necessary to continue to cover any acts or omissions which occurred
during your employment.
G. Indemnification
     The Company agrees to provide the employee with an indemnification
agreement to the same extent as the other directors of the Company which
provides an indemnity and hold harmless agreement.
H. Pre-Employment Physical Examination & Other Pre-Employment Requirements
     If you accept employment with the Company offered in this Letter of
Appointment, you understand that you will be required to successfully complete a
physical examination. This offer of employment is conditional upon the
satisfactory completion of a background check and drug and alcohol screening.
I. Choice of Law
     All claims, disputes and controversies, including, but not limited to,
personal injury, illness or death claims, working condition controversies,
termination, discrimination, harassment, civil rights violations, wages and
payment disputes, arising out of or relating to your employment or otherwise
which you, your legal representatives, spouse, estate, children and/or statutory
beneficiaries have or may come to have against your employer, its parents,
subsidiaries, affiliates or related entities, or their agents or
representatives, or against the customer for whom the work is being performed or
its partners, joint venturers, parents, subsidiaries, affiliates and related
entities, contractors and subcontractors, or against any vessel owned, operated
or chartered by any of such persons or entities, which cannot be resolved by
mutual agreement shall be finally decided by arbitration utilizing a single
arbitrator in accordance with the rules then in effect for the resolution of
employment disputes by the American Arbitration Association. The arbitration
shall be conducted in Houston, Texas or in such other location as shall be
mutually agreed by the parties. The decision of the arbitrator shall be final,
binding and enforceable in any court of competent jurisdiction, and there shall
be no appeal from the arbitrators decision except as specifically provided by
laws applicable to arbitral awards. All statutes of limitation that would
otherwise be applicable shall apply to any arbitration proceeding conducted
hereunder. Should any portion of this arbitration agreement be unenforceable
under applicable law for any reason, all other portions of this agreement shall
be unaffected by the presence of the unenforceable portion or portions, and the
unenforceable portion or portions of the agreement shall automatically be
modified but only to the extent necessary to render those portions valid and
Initials                     

 



--------------------------------------------------------------------------------



 



     
Mr. John B. Reed, Jr.
February 17, 2010
Page 6
  (GLOBAL INDUSTRIES, LTD. LOGO) [h69811ah6981102.gif]

enforceable under applicable law. To the maximum extent practicable, an
arbitration proceeding hereunder shall be concluded within one-hundred eighty
(180) days of the filing of the dispute with the American Arbitration
Association. To the extent permitted by applicable law, the arbitrator shall
have the power to award recovery of all costs and fees (including, without
limitation, reasonable attorneys’ fees, administrative fees, and arbitrators’
fees) to the prevailing party. The parties agree to keep all disputes and
arbitration proceedings strictly confidential, except for disclosures required
by applicable law.
     Should you have any questions, please do not hesitate to contact me at
(281) 529-4900.
Sincerely,
Global Industries , Ltd.
John A. Clerico
Accepted:                                              
                                                     Date:
                                         

 



--------------------------------------------------------------------------------



 



Executive Benefits Summary
     The following benefits will be provided to you as part of your overall
compensation package.
     Medical
     If you and your family are enrolled in Global’s medical insurance plan, you
will be reimbursed 100% for your deductible, office visit co-payments, and
co-insurance payments under our current medical plan through a supplemental
medical plan. Prescription co-pays are also reimbursed. Charges that are
considered “above usual and customary” will not be reimbursed. Benefits paid
under this plan will not be considered taxable income.
     You are free to use any provider in or out of the Company approved network.
However, we encourage you to use network providers whenever possible to avoid
incurring charges considered “above usual and customary” for which you would not
be reimbursed as well as creating a significant cost to the Company. If you do
choose to utilize the services of a non-PPO provider, please be aware that you
may be asked to pay in full at the time of service. While these amounts will be
refunded to you, if you utilize a PPO provider you should only be asked to pay
the $15 co-pay at the time services are rendered.
     Dental
     You will be reimbursed 100% of the $50 calendar year deductible, and 20%
and/or 50% of co-payments for dental service charges up to the plan annual
maximum of $1,000. Charges that are “above usual and customary” will not be
considered for payment under either plan. Benefits paid under this plan will not
be considered taxable income. You are free to use any dental provider. If your
dental provider does not file claims for you, initial claims should be filed
with the Company’s Benefits Administrator.
     While the Company is paying the cost of the executive dental coverage, you
will be required to pay monthly dental insurance premiums for both yourself and
dependents who are participating in this benefit.
     Supplemental Life/AD&D
     In addition to the one (1) times base in life insurance you will receive
from the Company, you will be provided with an additional $100,000 of life
insurance at no cost.
     Long Term Disability
     You will be provided with Long-Term Disability coverage at no cost. If it
should become necessary for you to utilize this coverage, any benefits paid to
you would be considered taxable income.

 